DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/373278 filed on 11/20/2020.
3.	Claims 1, 4, 7, 10, 13, and 16 have been amended.
Claim 19 has been added, and are pending.
Claims 1-19 now remain pending.
Claims 1, 7 and 13 are independent claims.
Specification

4.	Objection is withdrawn. 
Claim Interpretation
5.	Prior objection is overcome by corrections.
Claim Rejections - 35 USC § 112
6.	Prior objection is circumvented by claim amendments.
Allowable Subject Matter

7.	Claims 4, 6, 10, 12, 16, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
1		Claims 4, 10, and 16, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, one of "allocating the set of available blocks from the global freelist to the thread-local freelist is configured to refill the thread-local freelist with up to N/2 entries of available blocks”.
Claims 6, 12 and 18, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, "if the thread-local freelist is not full, deallocating one or more memory blocks by providing the one or more memory blocks to the thread-local freelist; and if the thread-local freelist is full, moving a set of pointers to free blocks to the global freelist for reuse by other threads, the set of pointers having a size N/2”. .
Response to Arguments
8.	Applicant’s arguments with respect to newly amended independent claims 1, 7 and 13 and claims 2-6, 8-12 and 14-19 on pages 9-13 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Zhang (Art of record) and Jung (Art newly made of record) as applied below, as they further teach such use.

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 7-9  and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al.,  US 2012/0159502 (hereinafter Levin) in view of Zhang,  US 2016/0328175). 
In regards to claim 1
A computer-implemented method of allocating memory to a thread of a multi-threaded program, the method comprising (p. 1 [0010], see in embodiments, the requests to allocate or deallocate resources may be linked to the initiation or conclusion of process threads running on the multi-core processor and the requests to allocate or deallocate the processor resources may be made for each thread allocation or deallocation), (p. 2, [0019], see  as shown at 110, a query, test, action, or other provision may be carried out to determine if adequate resources are available to meet quality of standards for new processing or execution or continued processing or execution of a program. …  This may include whether a global resource counter indicates that adequate main memory is available to execute or continue running threads) and (p. 4, [0046], see in embodiments, the total amount of memory available for applications may be set once, but the available memory may change if other processes running on the same system influence it to make it smaller).
determining one or more thread-local blocks thread-local blocks thread-local blocks of memory that are available for the thread; generating a count of the available one or more thread-local blocks for a thread-local freelist (p. 2, [0023], see at 150, the local resource counter may be updated when the supporting resource associated with the local resource counter is allocated or deallocated.  In other words, if the memory allocation is made to account for a process thread, the local resource counter may be increased by the amount of the memory allocation), (p. 1 [0004], see cache memory, one of the supporting resources, can include multiple blocks of high-speed memory for use by the CPU), (p. 2, [0022], 
if a thread-local block is available, allocating one block of the one or more thread-local blocks to the thread and decrementing the count in the thread-local freelist (p. 4, [0052], see increment or decrement local counter depending on whether memory is allocated or released).
Levin doesn’t explicitly teach:
the thread-local freelist comprises a first data structure pointing to unallocated blocks of memory for use locally by the thread:
However, Zhang teaches such use: (p. 1, [0007], see the program may then store a starting address of the locally locked portion of memory in a data structure).
when the count is zero, accessing a global freelist of available blocks of memory to determine a set of available blocks represented by the global freelist; and
However, Zhang teaches such use: (Fig. 6, Sis all of first portion memory currently being used 610, No, Yes, Allocating and globally locking a second portion of system memory 620), (p. 1, [0009], see at least one of the processors executes instructions out of the memory thereby receiving a first allocation of a first memory space of system memory of the multi-core processing system. The first allocation of the first memory space globally locks the first memory space) and (p. 2, [0022], see application programs 
the global freelist includes a second data structure pointing to unallocated blocks of memory accessible by a plurality of thread-local freelists: and in response to the accessing the global freelist allocating the set of available blocks from the global freelist to the thread-local freelist by copying one or more free block pointers of the global freelist to a thread-local state of the thread.
However, Zhang teaches such use: (p. 1, [0007], see initially a part of memory is allocated to a program with a global lock.  The program may then locally lock a portion of the globally locked memory for use by another software process.  After providing the local lock, the program may then store a starting address of the locally locked portion of memory in a data structure), (Fig. 6, is all of first portion memory currently being used 610, No, Yes, Allocating and globally locking a second portion of system memory 620), (p. 1, [0009], see  at least one of the processors executes instructions out of the memory thereby receiving a first allocation of a first memory space of system memory of the multi-core processing system. The first allocation of the first memory space globally locks the first memory space) and (p. 2, [0022], see application programs that receive local locks from the software module may receive access to a block of memory in the 
Levin and Zhang are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Levin and Zhang before him or her, to modify the system of Levin to include the teachings of Zhang, as a  two stage memory allocation system, and accordingly it would enhance the system of Levin, which is focused on real-time variable increment status counters, because that would provide Levin with the ability to access global memory and pointers, as suggested by Zhang (p. 2, [0022], p. 4, [0046]).

In regards to claim 2, Levin doesn’t explicitly teach:    
transferring the one or more blocks associated with the one or more free block pointers by the thread from the global freelist to the thread-local freelist.
However, Zhang teaches such use: (p. 1, [0009], see at least one of the processors executes instructions out of the memory thereby receiving a first allocation of a first memory space of system memory of the multi-core processing system. The first allocation of the first memory space globally locks the first memory space), (p. 2, [0022], see application programs that receive local locks from the software module may receive access to a block of memory in the globally locked portion of system memory where each block allocated may be of the same size (i.e. a set homogeneous memory blocks).  The presently claimed invention operates most efficiently when allocating memory using 
Levin and Zhang are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Levin and Zhang before him or her, to modify the system of Levin to include the teachings of Zhang, as a  two stage memory allocation system, and accordingly it would enhance the system of Levin, which is focused on real-time variable 

In regards to claim 3, Levin teaches:
incrementing the count according to the available blocks represented by the global freelist (p. 1 [0007], see embodiments include processes, devices, and articles of manufacture having provisions to monitor and track resource allocation and deallocation. The allocation and deallocation may be tracked by two counters, where the first counter increments up or down depending upon the allocation or deallocation at hand, and where the second counter may be updated when the first counter value meets or exceeds a threshold value), (p. 6, 2nd column, lines 26-28, see the second counter is a global counter tracking every allocation or deallocation of the first resource and the second resource) and (p. 2, [0016], see the global counter value may be used to inform or track resource availability, status, or quality of service. In other words, if a resource is under pressure, as reflected by the global counter, threads, processes, data transfer, or other operations may be held or rerouted to available resources). 

In regards to claim 7, Levin teaches:
A system for allocating memory to a thread of a multi-threaded program, the system comprising: a programmable processor; and a machine-readable medium storing instructions that, when executed by the processor, cause the at least one programmable processor to perform operations comprising (p. 1 [0010], see in embodiments, the requests to allocate or deallocate resources may be linked to 
determine one or more thread-local blocks of memory that are available for the thread; generate a count of the available one or more thread-local blocks for a thread-local freelist (p. 2, [0023], see at 150, the local resource counter may be updated when the supporting resource associated with the local resource counter is allocated or deallocated.  In other words, if the memory allocation is made to account for a process thread, the local resource counter may be increased by the amount of the memory allocation), (p. 1 [0004], see cache memory, one of the supporting resources, can include multiple blocks of high-speed memory for use by the CPU), (p. 2, [0022], see as shown at 140, a local resource counter, particularly associated with or assigned to a local resource and a particular thread or program code being executed), (p. 4, [0040], see in embodiments, the blocks of memory within the cache may be addressed and indexed to facilitate 
if a thread-local block is available, allocate one block of the one or more thread-local blocks to the thread and decrementing the count in the thread-local freelist (p. 4, [0052], see increment or decrement local counter depending on whether memory is allocated or released).
Levin doesn’t explicitly teach:   
the thread-local freelist comprises a first data structure pointing to unallocated blocks of memory for use locally by the thread:
However, Zhang teaches such use: (p. 1, [0007], see the program may then store a starting address of the locally locked portion of memory in a data structure).
when the count is zero, access a global freelist of available blocks of memory to determine a set of available blocks represented by the global freelist.
However, Zhang teaches such use: (Fig. 6, Sis all of first portion memory currently being used 610, No, Yes, Allocating and globally locking a second portion of system memory 620), (p. 1, [0009], see at least one of the processors executes instructions out of the memory thereby receiving a first allocation of a first memory space of system memory of the multi-core processing system. The first allocation of the first memory space globally locks the first memory space) and (p. 2, [0022], see application programs that receive local locks from the software module may receive access to a block of memory in the globally locked portion of system memory where each block allocated may be of the same size (i.e. a set homogeneous memory blocks).  The presently claimed invention operates most efficiently when allocating memory using local locks 
the global freelist includes a second data structure pointing to unallocated blocks of memory accessible by a plurality of thread-local freelists: and in response to the accessing the global freelist allocating the set of available blocks from the global freelist to the thread-local freelist by copying one or more free block pointers of the global freelist to a thread-local state of the thread.
However, Zhang teaches such use: (p. 1, [0007], see initially a part of memory is allocated to a program with a global lock.  The program may then locally lock a portion of the globally locked memory for use by another software process.  After providing the local lock, the program may then store a starting address of the locally locked portion of memory in a data structure), (Fig. 6, is all of first portion memory currently being used 610, No, Yes, Allocating and globally locking a second portion of system memory 620), (p. 1, [0009], see  at least one of the processors executes instructions out of the memory thereby receiving a first allocation of a first memory space of system memory of the multi-core processing system. The first allocation of the first memory space globally locks the first memory space) and (p. 2, [0022], see application programs that receive local locks from the software module may receive access to a block of memory in the globally locked portion of system memory where each block allocated may be of the same size (i.e. a set homogeneous memory blocks).  
Levin and Zhang are analogous art because they are from the same field of endeavor, resource allocation.


In regards to claim 8, Levin doesn’t explicitly teach: 
 the operations further comprise an operation to transfer the one or more blocks associated with the one or more free block pointers by the thread from the global freelist to the thread-local freelist.
However, Zhang teaches such use: (p. 1, [0009], see at least one of the processors executes instructions out of the memory thereby receiving a first allocation of a first memory space of system memory of the multi-core processing system. The first allocation of the first memory space globally locks the first memory space), (p. 2, [0022], see application programs that receive local locks from the software module may receive access to a block of memory in the globally locked portion of system memory where each block allocated may be of the same size (i.e. a set homogeneous memory blocks).  The presently claimed invention operates most efficiently when allocating memory using local locks that lock blocks of memory of the same size. When the blocks of memory are the same size, a data structure that maps a process or thread to a specific memory location does not need to track data blocks of different sizes),  and (p. 3, [0035], see 
Levin and Zhang are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Levin and Zhang before him or her, to modify the system of Levin to include the teachings of Zhang, as a  two stage memory allocation system, and accordingly it would enhance the system of Levin, which is focused on real-time variable increment status counters, because that would provide Levin with the ability to access global memory and pointers, as suggested by Zhang (p. 2, [0022], p. 4, [0046]).

In regards to claim 9,
the operations further comprise an operation to increment the count according to the available blocks represented by the global freelist (p. 1 [0007], see embodiments include processes, devices, and articles of manufacture having provisions to monitor and track resource allocation and deallocation. The allocation and deallocation may be tracked by two counters, where the first counter increments up or down depending upon the allocation or deallocation at hand, and where the second counter may be updated when the first counter value meets or exceeds a threshold value), (p. 6, 2nd column, lines 26-28, see the second counter is a global counter tracking every allocation or deallocation of the first resource and the second resource) and (p. 2, [0016], see the global counter value may be used to inform or track resource availability, status, or quality of service. In other words, if a resource is under pressure, as reflected by the global counter, threads, processes, data transfer, or other operations may be held or rerouted to available resources). 

In regards to claim 13, Levin teaches:
A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (p. 1 [0010], see in embodiments, the requests to allocate or deallocate resources may be linked to the initiation or conclusion of process threads running on the multi-core processor and the requests to allocate or deallocate the processor resources may be made for each thread allocation or 
determine one or more thread-local blocks of memory that are available for a thread of a multi-threaded program; generate a count of the available one or more thread-local blocks for a thread-local freelist (p. 2, [0023], see at 150, the local resource counter may be updated when the supporting resource associated with the local resource counter is allocated or deallocated.  In other words, if the memory allocation is made to account for a process thread, the local resource counter may be increased by the amount of the memory allocation), (p. 1 [0004], see cache memory, one of the supporting resources, can include multiple blocks of high-speed memory for use by the CPU), (p. 2, [0022], see as shown at 140, a local resource counter, particularly associated with or assigned to a local resource and a particular thread or program code being executed), (p. 4, [0040], see in embodiments, the blocks of memory within the cache may be addressed and indexed to facilitate searching and accurate storage and retrieval) and (p. 4, 
if a thread-local block is available, allocate one block of the one or more thread-local blocks to the thread and decrementing the count in the thread-local freelist (p. 4, [0052], see increment or decrement local counter depending on whether memory is allocated or released).
Levin doesn’t explicitly teach:
the thread-local freelist comprises a first data structure pointing to unallocated blocks of memory for use locally by the thread:
However, Zhang teaches such use: (p. 1, [0007], see the program may then store a starting address of the locally locked portion of memory in a data structure).
when the count is zero, access a global freelist of available blocks of memory to determine a set of available blocks represented by the global freelist.
However, Zhang teaches such use: (Fig. 6, Sis all of first portion memory currently being used 610, No, Yes, Allocating and globally locking a second portion of system memory 620), (p. 1, [0009], see at least one of the processors executes instructions out of the memory thereby receiving a first allocation of a first memory space of system memory of the multi-core processing system. The first allocation of the first memory space globally locks the first memory space) and (p. 2, [0022], see application programs that receive local locks from the software module may receive access to a block of memory in the globally locked portion of system memory where each block allocated may be of the same size (i.e. a set homogeneous memory blocks).  The presently claimed invention operates most efficiently when allocating memory using local locks 
the global freelist includes a second data structure pointing to unallocated blocks of memory accessible by a plurality of thread-local freelists: and in response to the accessing the global freelist allocating the set of available blocks from the global freelist to the thread-local freelist by copying one or more free block pointers of the global freelist to a thread-local state of the thread.
However, Zhang teaches such use: (p. 1, [0007], see initially a part of memory is allocated to a program with a global lock.  The program may then locally lock a portion of the globally locked memory for use by another software process.  After providing the local lock, the program may then store a starting address of the locally locked portion of memory in a data structure), (Fig. 6, is all of first portion memory currently being used 610, No, Yes, Allocating and globally locking a second portion of system memory 620), (p. 1, [0009], see  at least one of the processors executes instructions out of the memory thereby receiving a first allocation of a first memory space of system memory of the multi-core processing system. The first allocation of the first memory space globally locks the first memory space) and (p. 2, [0022], see application programs that receive local locks from the software module may receive access to a block of memory in the globally locked portion of system memory where each block allocated may be of the same size (i.e. a set homogeneous memory blocks).  
Levin and Zhang are analogous art because they are from the same field of endeavor, resource allocation.


In regards to claim 14, Levin teaches:
the operations further comprise an operation to transfer the one or more blocks associated with the one or more free block pointers by the thread from the global freelist to the thread-local freelist.
However, Zhang teaches such use: (p. 1, [0009], see at least one of the processors executes instructions out of the memory thereby receiving a first allocation of a first memory space of system memory of the multi-core processing system. The first allocation of the first memory space globally locks the first memory space), (p. 2, [0022], see application programs that receive local locks from the software module may receive access to a block of memory in the globally locked portion of system memory where each block allocated may be of the same size (i.e. a set homogeneous memory blocks).  The presently claimed invention operates most efficiently when allocating memory using local locks that lock blocks of memory of the same size. When the blocks of memory are the same size, a data structure that maps a process or thread to a specific memory location does not need to track data blocks of different sizes),  and (p. 3, [0035], see 
Levin and Zhang are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Levin and Zhang before him or her, to modify the system of Levin to include the teachings of Zhang, as a  two stage memory allocation system, and accordingly it would enhance the system of Levin, which is focused on real-time variable increment status counters, because that would provide Levin with the ability to access global memory and pointers, as suggested by Zhang (p. 2, [0022], p. 4, [0046]).

In regards to claim 15, Levin teaches:
nd column, lines 26-28, see the second counter is a global counter tracking every allocation or deallocation of the first resource and the second resource) and (p. 2, [0016], see the global counter value may be used to inform or track resource availability, status, or quality of service. In other words, if a resource is under pressure, as reflected by the global counter, threads, processes, data transfer, or other operations may be held or rerouted to available resources). 

11.	Claims 5, 11  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al.,  US 2012/0159502 (hereinafter Levin) in view of Zhang in view of Mathews et al.,  US Patent No. 7,733,888 (hereinafter Mathews).  
In regards to claims 1, 7 and 13, the rejections above are incorporated respectively.
In regards to claim 5, Levin and Zhang, in particular Levin doesn’t explicitly teach:
using the first block being transferred as a transfer block to store the list of free block pointers.

Levin, Zhang and Mathews are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Levin, Zhang and Mathews before him or her, to modify the system of Levin and Zhang, in particular Levin to include the teachings of Mathews, as a  system for pointer allocation, and accordingly it would enhance the system of Levin, which is focused on real-time variable increment status counters, because that would provide Levin with the ability to allocate memory using pointers, as suggested by Mathews (column 2, lines 22-26, column 7, lines 24-27).      

In regards to claim 11, Levin and Zhang, in particular Levin doesn’t explicitly teach:
the operations further comprise an operation to use the first block being transferred as a transfer block to store the list of free block pointers.
However, Mathews teaches such use: (Fig. 4, Receive a cell 402-1, Get an available pointer according to a firs memory parameter 404-1, Store the cell in memory according to the pointer 406-1, sent the cell 410-1) and (column 2, lines 22-26, see assigning a 
Levin, Zhang and Mathews are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Levin, Zhang and Mathews before him or her, to modify the system of Levin and Zhang, in particular Levin to include the teachings of Mathews, as a  system for pointer allocation, and accordingly it would enhance the system of Levin, which is focused on real-time variable increment status counters, because that would provide Levin with the ability to allocate memory using pointers, as suggested by Mathews (column 2, lines 22-26, column 7, lines 24-27).      

In regards to claim 17, Levin and Zhang, in particular Levin doesn’t explicitly teach:
the operations further comprise an operation to use the first block being transferred as a transfer block to store the list of free block pointers.
However, Mathews teaches such use: (Fig. 4, Receive a cell 402-1, Get an available pointer according to a firs memory parameter 404-1, Store the cell in memory according to the pointer 406-1, sent the cell 410-1) and (column 2, lines 22-26, see assigning a first pointer from an available pool of pointers to a first cell in accordance with a first memory parameter, storing the first cell in memory according to the first pointer). 
Levin, Zhang and Mathews are analogous art because they are from the same field of endeavor, resource allocation.
.      

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al.,  US 2012/0159502 (hereinafter Levin) in view of Zhang in view of Jung et al.,  US Patent No. 9,063,668 (hereinafter Jung).  
In regards to claims 1, the rejections above are incorporated respectively.
In regards to claim 19, Levin and Zhang, in particular Levin doesn’t explicitly teach:
in response to the global freelist not having the set of available blocks to allocate to the thread-local freelist, calling a global allocator to re-allocate memory for the thread-local state of the thread.
However, Jung teaches such use: (column 2, lines 48-55, see a Global Memory Manager (GMM) 104 is a software component of the process 100 that can be used by the threads 102 to allocate and deallocate memory blocks for the process 100. The GMM 104 performs memory allocation and deallocation functions using a global heap 108. The heap 108 is a pool of unused memory blocks that are not being used by 
Levin, Zhang and Jung are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Levin, Zhang and Jung before him or her, to modify the system of Levin and Zhang, in particular Levin to include the teachings of Jung, as a  distributed memory allocation system, and accordingly it would enhance the system of Levin, which is focused on real-time variable increment status counters, because that would provide Levin with the ability to allocate additional memory, as suggested by Jung (column 2, lines 48-55, column 12, lines 9-17).      

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Getov; Radoslav Nenkov      6539464 Splits external memory allocationFujii; Hiroaki          		  5898883  Splits memory allocation
14.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Correspondence Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193